
	

114 HR 1551 IH: Highway Restoration Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1551
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Sanford (for himself, Mr. Jolly, Mr. Byrne, Mr. Duncan of South Carolina, Mr. Mulvaney, Mr. Amash, Mr. Meadows, Mr. Rice of South Carolina, and Mr. Massie) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to phaseout the Mass Transit Account.
	
	
 1.Short titleThis Act may be cited as the Highway Restoration Act of 2015. 2.Phaseout of Mass Transit Account (a)In generalSection 9503(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (6)PhaseoutIn the case of fiscal years beginning after September 30, 2015, each rate determined under paragraph (2) shall be the applicable percentage of such rate. For purposes of the preceding sentence, the applicable percentage shall be determined under the following table:
						In the case of fiscal year:The applicable percentage is:201680 percent201760 percent201840 percent201920 percent2020 and each fiscal year thereafter0 percent..
 (b)Conforming amendmentSection 9503(e)(5)(A) of the Internal Revenue Code of 1986 is amended is amended by striking paragraph (2) and inserting paragraphs (2) and (6). (c)Effective dateThe amendments made by this section shall apply to years beginning after September 30, 2015.
			
